Citation Nr: 0125956	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date for the grant of an 
increased disability evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted an increased disability 
evaluation for the veteran's PTSD and assigned an effective 
date of March 2000.


REMAND

The veteran essentially contends that the RO's rating 
decision granting a 50 percent disability evaluation 
effective March 17, 2000 for PTSD is incorrect.  
Specifically, the veteran argues that he was entitled to an 
increased evaluation for PTSD on or before June 1, 1999.

A preliminary review of the record reveals that the veteran 
filed his claim for an increased disability evaluation for 
PTSD in June 1999.  A rating decision dated August 2000 
granted a 50 percent disability evaluation effective March 
17, 2000. The statutory and regulatory guidelines for the 
determination of an effective date of an award of disability 
compensation are set forth in 38 U.S.C.A. § 5110 (West 1991) 
and 38 C.F.R. § 3.400 (2000).  Except as otherwise provided, 
the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  
Nonetheless, in cases involving a claim for an increased 
evaluation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2000).  See also Harper v. Brown, 10 
Vet. App. 125 (1997). 

It is unclear from the record whether the veteran received 
treatment for his PTSD prior to the date of the claim.  In 
particular, the veteran submitted a report from Scott 
Anstadt, Ph.D., wherein Dr. Anstadt stated that he had been 
treating the veteran for outpatient counseling for a "year 
plus" and that the veteran had "consistently [showed] the 
mental status signs outlined to qualify him for [a] 50 
percent disability [rating]."  This record also indicates 
that the veteran underwent a mental status evaluation in 
February 2000.  However, treatment records from Dr. Anstadt 
have not been associated with the veteran's claims file.   In 
short, the record does not reflect medical evidence showing 
the severity of the veteran's PTSD for the entire one-year 
period prior to June 30, 1999, the date that the veteran's 
claim was received by the RO.  As such, the Board finds that 
the veteran's treatment records for the period June 30, 1998 
through June 30, 1999 are relevant to the veteran's claim for 
an increased disability evaluation, and should be associated 
with the claims file. 

Additionally, while the veteran's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000 the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107), which modified the 
circumstances under which the VA's duty to assist claimants 
applies.  This legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
PTSD, particularly for the period June 
30, 1998 through June 30, 1999.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file, especially 
those pertaining to the veteran's 
treatment from Scott Anstadt, Ph.D.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.
 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


